Title: To Thomas Jefferson from Samuel Cowdrey, 2 August 1808
From: Cowdrey, Samuel
To: Jefferson, Thomas


                  
                     Sir /
                     New York 2nd. Augt. 1808.
                  
                  I am directed by the Wall-about Committee to transmit to your Excellency a Copy of the publication issued by them, on the Subject of their Appointment—This Duty I perform with high personal gratification—
                  The Committee have directed me to say that it will oblige them, to learn, that your Excellency has received their Communication. 
                  I am with great Consideration Your Excellency’s Mo: obt. Servt.
                  
                     S. Cowdrey 
                     
                  
               